        Case 3:19-cv-00593-BAJ-RLB         Document 25      11/10/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA



  CURTIS A. FLETCHER CIVIL ACTION

  VERSUS

  LOUISIANA DEPARTMENT OF NO. 19-00 59 3-BAJ-RLB
  TRANSPORATION AND
  DEVELOPMENT

                                RULING AND ORDER

       Before the Court is the Defendants Motion for Judgment on the

Pleadings (Doc. 6). The Motion is Opposed (Doc. 13).

       Plaintiff, Curtis Fletcher, seeks damages and declaratory and injunctive relief

under Title I of the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. § 12101

et seq., which prohibits ciiscrimination against a qualified individual with a disability

because of the disability of such individual in any of the "terms, conditions [or]

privileges of employment," 42 U.S.C. § 12112(a). (Doc. 1-1). Plaintiff alleges that his

employer, the Louisiana Department of Transportation and Development (DOTD),

violated the ADA by failing to provide him with the reasonable accommodation of

using his annual accrued leave in lieu of sick leave until he was cleared for work;


failing to engage in an interactive process to identify and determine alternative

reasonable accommodations1, and terminating his employment because of his




1 Under the ADA, once the employee presents a request for an accommodation, the employer
is required to engage in [an] interactive process so that together they can determine what
reasonable accommodations might be available." E.E.O.C. u. LHC Group, Inc., 773 F.3d 688,
700 (5th Cir. 2014) (quoting E.E.O.C. v. Chevron Phillips Chemical Co. LP, 570 F.3d 606, 622

                                             1
          Case 3:19-cv-00593-BAJ-RLB       Document 25      11/10/20 Page 2 of 10




disability. Id. at 4.

         Defendant moves for Judgment on the Pleadings under Federal Rule of Civil

Procedure 12(c) on the basis of sovereign immunity or, in the alternative, that

Plaintiff has not established that he is a "qualified individual with a disability" within

the meaning of the ADA.

         For the reasons discussed below, the Motion is granted.


  I. Background

            A. Plaintiffs Allegations

         Plaintiff began his employment with the DOTD on July 9, 1990 as an engineer.

(Doc. 1-1 at 1) 8). His employment continued until his termination on October 9, 2014.

Id. Plaintiff contends that, at all relevant times, he "was an 'individual with a

disability' within the meaning of 42 U.S.C. § 12102, as he suffers from hypertension

and resulting dizziness, which have, at times, rendered him unable to work or drive."


Id. at If 10.

         While employed for the Defendant, Plaintiffs condition worsened "such that

he became temporarily unable to work. Id. at \ 11. As a result, Plaintiff requested,


and was approved for, leave under the Family and Medical Leave Act of 1993 (FLMA),

29 U.S.C. § 2601 et seq. Id. His leave began on May 7, 2014 and terminated on


AugustG, 2014. (Doc. 2 at ^[11). During this period of leave, Plaintiff sought

treatment from various medical professionals. Plaintiffs "blood pressure continued




(5th Cir. 2009). [WJhen an employer s unwillingness to engage in a good faith interactive
process leads to a failure to reasonably accommodate an employee, the employer violates the
ADA." Cutrera v. Board of Sup )rs of Louisiana State University, 429 F.3d 108, 112 (5th dr.
2005).
        Case 3:19-cv-00593-BAJ-RLB        Document 25     11/10/20 Page 3 of 10




to fluctuate and his dizziness progressed to the point where [he] was temporarily

unable to drive. Id.


      On August 6, 2014, Plaintiff received an email from Defendant, stating

"(i) [Plaintiffs] FMLA leave had expired; (ii) [Plaintiffs] second request for leave was

being denied, as such requests are limited to one per year; and (iii) [Plaintiffs]

continued leave would be considered sick leave as opposed to FMLA leave."


(Doc. 1-1 at K 13). Plaintiff then utilized his accrued sick leave "to the fullest extent

allowed by DOTD policy." (Doc. 6-1 at p. 3).

      On September 18, 2014, Defendant "issued a Pre-Deprivation Notice of Non-


Disciplinary Removal to Plaintiff, which claimed that "[Plaintiffs] disability

together with his exhaustion of sick leave required his termination under applicable

Civil Service Rules." (Doc. 1-1 at 1[ 14, Doc. 2 at K 14). Four days later, Plaintiff

updated Defendant on his condition by email and requested "the reasonable

accommodation of using his accrued annual leave to take time to recover until he


was cleared for work by a physician. (Doc. 1-1 at ^ 15). This request was denied,


"without engaging in any interactive process", (Doc. 1-1 at 1[ 17), and Plaintiff was

terminated on October 14, 2014. (Doc. 1-1 at K 18).

          B. Procedural History

      Plaintiff filed suit in Louisiana state court, alleging that the following acts or

omissions violated the ADA:

          1. Defendants failure to provide the reasonable accommodation of


             permitting Plaintiff to use his annual accrued leave in lieu of sick leave

             until his physician cleared him to work;
        Case 3:19-cv-00593-BAJ-RLB            Document 25   11/10/20 Page 4 of 10




          2. Defendant s failure to engage in an interactive process to identify and

              determine alternative reasonable accommodations; and


          3. Defendants termination of Plaintiff due to his disability.

       (Doc. 1-1 at I 21, Doc 6-1 at p. 4).


       Defendant timely removed the action to this Court based on federal question

jurisdiction under 28 U.S.C. § 1331. Defendant subsequently filed this Motion for

Judgment on the Pleadings under Rule 12(c).

II. Discussion

          A. Standards

      Rule 12(c) provides that, after the pleadings are closed but early enough not to

delay trial, a party may move for judgment on the pleadings. Fed. R. Civ. P. 12(c). A


Rule 12(c) motion is designed to dispose of cases where the material facts are not in

dispute and a judgment on the merits can be rendered- by looking to the substance of

the pleadings and any judicially noticed facts." Hebert Abstract Co. v. Touchstone


Props., Ltd., 914 F.2d 74, 76 (5th Cir. 1990) (per curiam).

      The standard for dismissal under Rule 12(c) is the same as that for dismissal

for failure to state a claim under Rule 12(b)(6). Johnson v. Johnson, 385 F.3d 503, 529

(5th Cir. 2004) (citing Great Plaijzs Trust Co. v. M.organ Stanley Dean Witter &, Co.,

313 F.3d 305, 313 (5th Cir. 2002)). A Rule 12(b)(6) motion to dismiss tests the

sufficiency of the complaint against the legal standard set forth in Rule 8, which

requires a short and plain statement of the claim showing that the pleader is entitled

to relief. Fed. R. Civ. P. 8(a)(2). "To survive a motion to dismiss, a complaint must


contain sufficient factual matter, accepted as true, to 'state a claim to relief that is

                                               4
        Case 3:19-cv-00593-BAJ-RLB        Document 25      11/10/20 Page 5 of 10




plausible on its face/" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ati.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        Determining whether a complaint states a plausible claim for relief [is] ... a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense." Id. at 679. [FJacial plausibility exists when the


plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Id. at 678 (citing Twombly,

550 U.S. at 556). Hence, the complaint need not set out detailed factual allegations,"

but something more than labels and conclusions, and a formulaic recitation of the


elements of a cause of action" is required. Twombly, 550 U.S. at 555. When conducting


its inquiry, the Court must "acceptQ all well-pleaded facts as true and viewQ those

facts in the light most favorable to the plaintiff. Bustos v. Martini Club Inc.,

599 F.3d 458, 461 (5th Cir. 2010) (quotation marks omitted).

          B. Sovereign Immunity

      The Eleventh Amendment to the Constitution of the United States bars a state

from being sued in federal court by its own citizens, citizens of other states, or foreign


nations. U.S. Const. Amend. XI; Seminole Tribe v. Florida, 517 U.S. 44, 54 (1996);

Cox v. City of Dallas, 256 F.3d 281, 307 (5th Cir. 2001) (citing Bd. ofTrs. Of Univ. of

Ala. v. Garrett, 531 U.S. 356 (2001)). "When a state agency is named the defendant,


the Eleventh Amendment bars suits for both money damages and injunctive relief

unless the state has waived its immunity. Cozso v. Tangipahoa Parish Council-


President Government, 279 F.3d 273, 281 (5th Cir. 2002). The DOTD is an arm of the

state for purposes of the Eleventh Amendment. See Robertson v. Louisiana, No. CV

                                            5
        Case 3:19-cv-00593-BAJ-RLB        Document 25     11/10/20 Page 6 of 10




17-00138-BAJ-EWD, 2018 WL 1077303, at *4 (M.D. La. Feb. 26, 2018) (finding

 DOTD is an arm of the State of Louisiana and is thus entitled to Eleventh

Amendment immunity"); Lambert v. Kenner City, No. Civ. 04-2192, 2005 WL 53307

(E.D. La. Jan. 5, 2005) (same).


      There are two ways to circumvent sovereign immunity: abrogation and waiver.


The Supreme Court in Garrett held that Congress did not validly abrogate states'

immunity from suits from money damages by passing Title I of the ADA. Garrett,

521 U.S. at 374. The Court noted that it did not foreclose all federal remedies under

Title I of the ADA. "Title I ... still prescribes standards applicable to the States.

Those standards can be enforced by the United States in actions for money damages,


as well as by private individuals in actions for injunctive relief under Exparte Young,

209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908)." Plaintiff has not sued any state

officer in their official capacity. Thus, to succeed on his claims Plaintiff must show

that the Defendant waived its immunity. The Court will generally find waiver if the

state voluntarily invokes its jurisdiction ... or if the state makes a clear declaration'


that it intends to submit itself to the court s jurisdiction." AT&T Communications v.

BellSouth Telecommunications Inc., 238 F.3d 636, 643-44 (5th Cir. 2001) (citations

omitted).

      The Fifth Circuit has recognized that "state sovereign immunity consists of two

separate and different kinds of immunity, immunity from suit and immunity from

liability/' Myers, ex reL Benzing v. Texas, 410 F.3d 236, 255 (5th Cir. 2005). These two

kinds of immunity can be relinquished or retained independent of each other.



                                           6
        Case 3:19-cv-00593-BAJ-RLB        Document 25     11/10/20 Page 7 of 10




Id. at 254. When a state removes a case to Federal court, it waives sovereign


immunity from suit. Id. at 255 (citing Lapides v. Bd. of Regents, 535 U.S. 613 (2002)).

However, whether the state retains a separate immunity from liability is an open

question, based on the law of each state. Id.


      Defendants argue that Louisiana has not waived its immunity for Title I of the

ADA. They point to several cases to support this assertion, including Harris v. La.


Office of Juvenile Justice, No. CV 18-13356, 2019 WL 2617175 (E.D. La.

June 26, 2019). There, the court held that even after waiving liability from suit by

removing a claim from state court, the State of Louisiana had not waived its


immunity from liability under Title I of the ADA. Id. at *4.

      The Plaintiff argues that the Louisiana legislature waived immunity from Title

I liability when it enacted La. R.S. 13:5106(A), which states: "No suit against the state

or a state agency or political subdivision shall be instituted in any court other than a

Louisiana state court. Following the plain language of this provision, Plaintiff

asserts, the only immunity that the State of Louisiana enjoys is immunity from suit

in federal court, which it waived by removing the case. (Doc. 13 at p. 4). Plaintiff also

argues that Article XII § 10(A) of the Louisiana Constitution, which reads, "Neither

the state, a state agency, nor a political subdivision shall be immune from liability in

contract or for injury to person or property, is an unequivocal waiver of sovereign


immunity in tort and contract. Id.


          C. Analysis

      The Louisiana constitution features two provisions which govern state waiver


of sovereign immunity. Article XII, § 10(A), provides that the state is not "immune

                                            7
           Case 3:19-cv-00593-BAJ-RLB       Document 25     11/10/20 Page 8 of 10




from suit and liability in contract or for injury to person or property." Article I ^ 26,

states:


          The people of this state have the sole and exclusive right of governing
          themselves as a free and sovereign state; and do, and forever hereafter
          shall, exercise and enjoy every power, jurisdiction, and right, pertaining
          thereto, which is not, or may not hereafter be, by them expressly
          delegated to the United States of America in congress assembled.

          As the Louisiana Supreme Court noted in Holliday v. Bd. of Supervisors of La.

State Univ. Agric. and Mechanical College, 2014-0585 (La. 10/15/14);

149 So. 3d 227, 229, Article I "makes it clear [that] the State has not waived its

sovereignty within the federal system." In Holliday, a plaintiff sued her state

employer in Louisiana state court for violations of the FMLA. Following Coleman v.

Maryland Court of Appeals, 566 U.S. 30 (2012), where a plurality of justices held that

Congress had not validly abrogated the states' immunity under the self-care provision

of the FMLA, the Louisiana Supreme Court then held that Louisiana had not waived

its immunity from suit under the FMLA based on adoption of FMLA terms in an

employment contract.


          Louisiana s Second Circuit Court of Appeal adopted this logic and applied it to

Title I of the ADA. Reed-Salsberry v. State Through the Dep't of Pub. Safety & Corr.,

Youth Servs., Office of Juvenile Justice, 51,104 (La. App. 2 Cir. 2/15/17),

216 So. 3d 226, 230, writ denied sub nom. Reed-Salsberry v. State through Dep't of

Pub. Safety & Corr., Youth Servs., 2017-0494 (La. 5/26/17), 221 So. 3d 81. The plaintiff

in Reed-Salsberry argued that "by virtue of La. Const. Art. 12 § 10(A), the State Q

waived its sovereign immunity because the Q matter [arose] from her employment

contract. Id. She also contended that there was a specific waiver by the department
        Case 3:19-cv-00593-BAJ-RLB       Document 25    11/10/20 Page 9 of 10




head, as well as an implied waiver through the actions of the State's agents/' such as


adopting the ADA in the department s personnel policies. Id. The Court rejected these

arguments and held that none of these actions constituted waiver of immunity for

ADA claims. Id.


      The plaintiffs in Holliday and Reed-Salsberry unsuccessfully argued that their

employers had adopted federal law in their employment contracts or actions. Plaintiff

makes no such argument here. Instead, Plaintiff merely argues that Article XII

  10(A) is an unequivocal waiver of immunity. That is clearly not the case based on

the relevant case law. Louisiana s immunity as a sovereign remains intact and serves


as a bar to recovery of damages and injunctive relief from claims asserted against


Louisiana under Title I of the ADA.

      Therefore, the Court finds that Harris is controlling on this issue and that the

Plaintiffs claim must be dismissed under Rule 12(c). Because the Court has

determined that Defendant has waived its immunity to suit, it may exercise its

subject matter jurisdiction over this case. However, Defendant has not waived its


immunity from liability. The Court s dismissal of plaintiffs federal claims on the

basis of defendants immunity from liability is not jurisdictional and instead

constitutes an adjudication on the merits. Harris, 2019 WL 2617175, at *4. As such,

the Court dismisses this case with prejudice.

III. Conclusion

      Although Louisiana waived its immunity from suit by removing the case to

federal court, it has not waived its immunity from liability under Title I of the ADA.

The Court must grant judgment in Defendant's favor on the ADA claims.

                                          9
      Case 3:19-cv-00593-BAJ-RLB      Document 25   11/10/20 Page 10 of 10




     Accordingly,

      IT IS ORDERED that Defendant's Motion for Judgment on the Pleadings is

GRANTED, and claims against Defendant are dismissed with prejudice.




                    Baton Rouge, Louisiana, this f<-/ - — day of November, 2020




                                     JUDGE BRIAFU. JACKSON
                                     UNITED STATESDISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                       10
